           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 1 of 26


 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3
     Sacramento, California 95814
 4   Telephone:     (916) 443-6911
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
       Attorneys for Plaintiff
 7     FRANCISCO MUNOZ
 8                                               UNITED STATES DISTRICT COURT
 9                                             EASTERN DISTRICT OF CALIFORNIA
10                                                       SACRAMENTO DIVISION
11   FRANCISCO MUNOZ,                                                               Case No.

12                                Plaintiff,                                        COMPLAINT FOR VIOLATION OF
                                                                                    CIVIL AND CONSTITUTIONAL RIGHTS
13   vs.
14   BOARD OF TRUSTEES OF THE CALIFORNIA                                            DEMAND FOR JURY TRIAL
     STATE UNIVERSITY, SACRAMENTO STATE
15   POLICE DEPARTMENT, MARK IWASA,
     VINCENT BURTON, DOUGLAS NGUYEN,
16
     and DOE 1 to 5,
17
                                  Defendants.
18

19                                                              INTRODUCTION
20          This action arises from the false arrest and use of excessive force against FRANCISCO MUNOZ
21   by Sergeant VINCENT BURTON and Corporal DOUGLAS NGUYEN, police officers employed by the
22   BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE
23   POLICE DEPARTMENT, and Ex-Police Chief MARK IWASA.
24                                                      JURISDICTION & VENUE
25          1.        This Court has jurisdiction of the federal claims under 28 U.S.C. § 1331 (in that they arise
26   under the United States Constitution) and 28 U.S.C. § 1343(a)(3) (in that the action is brought to address
27   deprivations, under color of state authority, of rights, privileges, and immunities protected by the U.S.
28   Constitution). This Court has supplemental jurisdiction of the state claims under 28 U.S.C. § 1367.
                                                          1
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 2 of 26


 1          2.        Venue is proper in the United State District Court for the Eastern District of California

 2   pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the Eastern District of California and

 3   because many of the acts and/or omissions described herein occurred in the Eastern District of California.

 4          3.        Intra-district venue is proper in the Sacramento Division of the Eastern District of

 5   California pursuant to E.D. Cal. L.R. 120(d) because the claims asserted herein arise from acts and/or

 6   omissions which occurred in the County of Sacramento, California.

 7                                                                EXHAUSTION

 8          4.        On July 12, 2021, FRANCISCO MUNOZ submitted a government claim to the BOARD

 9   OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY via California State University Office
10   of the Chancellor, Risk Management & Public Safety, and SACRAMENTO STATE POLICE
11   DEPARTMENT concerning the claims asserted in this action. The BOARD OF TRUSTEES OF THE
12   CALIFORNIA STATE UNIVERSITY and SACRAMENTO STATE POLICE DEPARTMENT failed to
13   respond to the government claim and the government claim was deemed to have been rejected, pursuant
14   to Cal. Gov. Code § 912.4(c).
15                                                                     PARTIES
16          5.        Plaintiff FRANCISCO MUNOZ is a resident of the State of California, County of

17   Sacramento.

18          6.        Defendant BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY is a

19   “public entity” within the definition of Cal. Gov. Code § 811.2, and located in the State of California,

20   County of Los Angeles.

21          7.        Defendant SACRAMENTO STATE POLICE DEPARTMENT is a “public entity” within

22   the definition of Cal. Gov. Code § 811.2, and located in the State of California, County of Sacramento.

23          8.        Defendant MARK IWASA, and at all times material herein, was a police chief and law

24   enforcement officer employed by Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE

25   UNIVERSITY and SACRAMENTO STATE POLICE DEPARTMENT, acting within the scope of that

26   employment and under color of state law, including with command, control, and policymaking authority.

27   Defendant MARK IWASA is sued in his individual capacity.

28          9.        Defendant VINCENT BURTON is, and at all times material herein was, a sergeant and
                                                    2
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
            Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 3 of 26


 1   law enforcement officer employed by Defendants BOARD OF TRUSTEES OF THE CALIFORNIA

 2   STATE UNIVERSITY and SACRAMENTO STATE POLICE DEPARTMENT, acting within the scope

 3   of that employment and under color of state law. Defendant VINCENT BURTON is sued in his

 4   individual capacity.

 5           10.      Defendant DOUGLAS NGUYEN is, and at all times material herein was, a corporal and

 6   law enforcement officer employed by Defendants BOARD OF TRUSTEES OF THE CALIFORNIA

 7   STATE UNIVERSITY and SACRAMENTO STATE POLICE DEPARTMENT, acting within the scope

 8   of that employment and under color of state law. Defendant DOUGLAS NGUYEN is sued in his

 9   individual capacity.
10           11.      Defendants DOE 1 to 5 are and/or were agents or employees of Defendants BOARD OF
11   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY and/or SACRAMENTO STATE POLICE
12   DEPARTMENT, acting within the scope of that employment and under color of state law. Defendants
13   DOE 1 to 5’s true and correct names and identities are not currently known. Defendants DOE 1 to 5 are
14   sued by their fictitious names and their true and correct names and identities will be substituted when
15   ascertained.
16                                                      GENERAL ALLEGATIONS
17           12.      At all times relevant herein, all wrongful acts described were performed under color of

18   state law and/or in concert with or on behalf of those acting under the color of state law.

19                                               The Use-of-Force and Arrest Incident

20           13.      On June 4, 2021, in the early evening, Plaintiff FRANCISCO MUNOZ was participating

21   in a bike “ride-out” memorial attended by a large group of young people to celebrate the life of a

22   recently-deceased young bike rider.

23           14.      Some of the group, including Plaintiff FRANCISCO MUNOZ, stopped at the California

24   State University, Sacramento campus to refill water bottles and to drink from the public water fountain.

25           15.      One of the bike riders put a folding plastic sign on the bottom step of a staircase and rode

26   up the stairs.

27           16.      A police officer grabbed the young bike rider and began subjecting him to unnecessary

28   and abusive excessive force, twisting his arms behind his back and attempting to force him to the ground.
                                                         3
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
              Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 4 of 26


 1            17.       Plaintiff FRANCISCO MUNOZ began to video-record the police abuse from a respectful

 2   distance using his cell phone.

 3            18.       Defendant VINCENT BURTON approached Plaintiff FRANCISCO MUNOZ, shortly

 4   after Plaintiff FRANCISCO MUNOZ began video recording.

 5            19.       Defendant VINCENT BURTON tried to slap the cell phone out of Plaintiff FRANCISCO

 6   MUNOZ’s hand.

 7            20.       Defendant VINCENT BURTON grabbed and squeezed Plaintiff FRANCISCO MUNOZ’s

 8   neck, cutting off blood circulation to his brain and making him feel faint.

 9            21.       Defendant VINCENT BURTON grabbed hold of Plaintiff FRANCISCO MUNOZ’s left
10   wrist.
11            22.       Defendant DOUGLAS NGUYEN rushed over and grabbed hold of Plaintiff FRANCISCO
12   MUNOZ’s other wrist.
13            23.       Defendants VINCENT BURTON and DOUGLAS NGUYEN pulled and twisted Plaintiff
14   FRANCISCO MUNOZ’s arms in different directions, causing severe pain.
15            24.       Plaintiff FRANCISCO MUNOZ feared that the force applied by Defendants VINCENT
16   BURTON and DOUGLAS NGUYEN would cause him serious injury, including breaking his wrists.
17            25.       Plaintiff FRANCISCO MUNOZ fled on foot, away from Defendants VINCENT
18   BURTON and DOUGLAS NGUYEN.
19            26.       Plaintiff FRANCISCO MUNOZ fled several yards away from the site of the assault.
20            27.       Defendant DOUGLAS NGUYEN chased Plaintiff FRANCISCO MUNOZ, armed with a

21   taser.
22            28.       Defendant DOUGLAS NGUYEN shot Plaintiff FRANCISCO MUNOZ in the back with
23   the taser in dart mode.
24            29.       Plaintiff FRANCISCO MUNOZ was rendered incapacitated and defenseless by Defendant
25   DOUGLAS NGUYEN’s taser strike.
26            30.       Plaintiff FRANCISCO MUNOZ fell to the ground, clearly in pain.
27            31.       Plaintiff FRANCISCO MUNOZ exhibited signs of physical disability, including the
28   inability to stand or to walk.
                                                                                4
                                                          COMPLAINT; DEMAND FOR JURY TRIAL
                Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 5 of 26


 1          32.       Defendant DOUGLAS NGUYEN stood over Plaintiff FRANCISCO MUNOZ, holding

 2   the taser with darts attached to Plaintiff FRANCISCO MUNOZ’s body.

 3          33.       Defendant VINCENT BURTON approached Plaintiff FRANCISCO MUNOZ.

 4          34.       Defendant VINCENT BURTON pushed a bystander as he approached Plaintiff

 5   FRANCISCO MUNOZ, and threatened the bystander, stating: “Do you want to be next?”

 6          35.       Plaintiff FRANCISCO MUNOZ was lying prone and face-down on the ground.

 7          36.       Defendant VINCENT BURTON grabbed Plaintiff FRANCISCO MUNOZ’s arms and

 8   forcefully pulled his arms up in the air and behind his back.

 9          37.       Defendant VINCENT BURTON drove his left knee into the back of Plaintiff
10   FRANCISCO MUNOZ’s neck, bearing down with his bodyweight, compressing Plaintiff FRANCISCO
11   MUNOZ’s neck and head into the ground, as he continued to pull Plaintiff FRANCISCO MUNOZ’s
12   arms in the opposite direction.
13          38.       Plaintiff FRANCISCO MUNOZ cried out in pain, asking Defendant VINCENT
14   BURTON to “get off” his head.
15          39.       Defendant VINCENT BURTON ignored Plaintiff FRANCISCO MUNOZ’s pleas.
16          40.       Plaintiff FRANCISCO MUNOZ was not resisting.
17          41.       Defendant DOUGLAS NGUYEN grabbed Plaintiff FRANCISCO MUNOZ’s right arm,
18   while Defendant VINCENT BURTON pressed his body weight onto Plaintiff FRANCISCO MUNOZ’s
19   neck and head.
20          42.        Defendant VINCENT BURTON drove his right knee into Plaintiff FRANCISCO

21   MUNOZ’s back, bearing down with his full bodyweight, compressing Plaintiff FRANCISCO MUNOZ’s
22   chest into the ground, as he forcefully and painfully applied handcuffs to Plaintiff FRANCISCO
23   MUNOZ’s arms.
24          43.       Defendants VINCENT BURTON and DOUGLAS NGUYEN lifted Plaintiff
25   FRANCISCO MUNOZ off of the ground by his handcuffed arms.
26          44.       Plaintiff FRANCISCO MUNOZ had trouble standing due to the injuries he sustained.
27          45.       Defendants VINCENT BURTON and DOUGLAS NGUYEN dragged Plaintiff
28   FRANCISCO MUNOZ.
                                                                              5
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
             Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 6 of 26


 1           46.       Defendant VINCENT BURTON grabbed hold of Plaintiff FRANCISCO MUNOZ by his

 2   hair.

 3           47.       Defendants VINCENT BURTON and DOUGLAS NGUYEN dragged Plaintiff

 4   FRANCISCO MUNOZ to a police car.

 5           48.       Defendant VINCENT BURTON stuffed Plaintiff FRANCISCO MUNOZ roughly into the

 6   police car.

 7           49.       Defendant VINCENT BURTON transported Plaintiff FRANCISCO MUNOZ to

 8   Defendant SACRAMENTO STATE POLICE DEPARTMENT’s police station.

 9           50.       Defendants DOE 1 to 5 interviewed Plaintiff FRANCISCO MUNOZ at the police station.
10           51.       Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5 concocted
11   false charges against Plaintiff FRANCISCO MUNOZ, including felony robbery of a police officer’s
12   body-worn camera.
13           52.       Plaintiff FRANCISCO MUNOZ was transported to the Sacramento County Jail.
14           53.       Plaintiff FRANCISCO MUNOZ was held on $50,000 bail, until he was bailed out.
15           54.       Plaintiff FRANCISCO MUNOZ was seen at Kaiser Permanente Roseville Medical
16   Center, where he was diagnosed with bleeding in the brain, hemorrhage, and sprained and bruised wrists.
17           55.       Plaintiff FRANCISCO MUNOZ has experienced great pain and suffering associated with
18   his physical injuries caused by Defendants VINCENT BURTON and DOUGLAS NGUYEN.
19                                                      The Post-Incident Statements
20           56.       Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA

21   made statements to local media following Plaintiff FRANCISCO MUNOZ’s arrest, including to CBS
22   Sacramento (<https://youtu.be/Eg7jfO9DIY4>), The Sacramento Bee
23   (<https://www.sacbee.com/news/local/crime/article251929123.html>), and The State Hornet,

24   (<https://statehornet.com/2021/06/sac-state-police-officer-kneeling-cyclists-arrests/>).

25           57.       Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA

26   falsely represented the occurrences on June 4, 2021, including the circumstances of Plaintiff

27   FRANCISCO MUNOZ’s arrest and Defendants VINCENT BURTON and DOUGLAS NGUYEN’s use-

28   of-force. For example:
                                                                               6
                                                         COMPLAINT; DEMAND FOR JURY TRIAL
               Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 7 of 26


 1                    a.          Defendant MARK IWASA falsely stated that “the crowd, several of them,

 2   attacked one of my officers.” (<https://youtu.be/Eg7jfO9DIY4>.)

 3                    b.          Defendant MARK IWASA falsely stated that Plaintiff FRANCISCO MUNOZ

 4   “raised a fist to take a swing at the officers.”

 5   (<https://www.sacbee.com/news/local/crime/article251929123.html>.)

 6                    c.          Defendant MARK IWASA falsely stated that Defendants VINCENT BURTON

 7   and DOUGLAS NGUYEN’s use-of-force against Plaintiff FRANCISCO MUNOZ was reasonable.

 8   (<https://statehornet.com/2021/06/sac-state-police-officer-kneeling-cyclists-arrests/>.)

 9                    d.          Defendant MARK IWASA stated that Defendants VINCENT BURTON and
10   DOUGLAS NGUYEN’s use-of-force against Plaintiff FRANCISCO MUNOZ was compliant with
11   Defendant SACRAMENTO STATE POLICE DEPARTMENT’s “Use of Force” policies.
12   (<https://statehornet.com/2021/06/sac-state-police-officer-kneeling-cyclists-arrests/>.)
13                    e.          Defendant MARK IWASA falsely stated, with regard to Defendant VINCENT
14   BURTON driving his knee into Plaintiff FRANCISCO MUNOZ’s neck and compressing his neck and
15   head into the ground: “I don’t know if I’d characterize it as leaning on his neck. He certainly had weight
16   on his upper back. But, you know when you’re trying to handcuff a person and get their hands behind
17   their back, and they’re actively fighting you, you’re going to have to hold them down somehow.”
18   (<https://statehornet.com/2021/06/sac-state-police-officer-kneeling-cyclists-arrests/>.)
19           58.      Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA
20   knew, or should have known, that Defendant MARK IWASA’s statements were false and

21   misrepresentations, based on information that was readily available and contradicted the statements,
22   including video recordings of the police abuse incidents. Defendant MARK IWASA acknowledged that
23   he viewed video recordings of Defendants VINCENT BURTON and DOUGLAS NGUYEN’s use-of-
24   force against Plaintiff FRANCISCO MUNOZ, including recordings which has been posted on social
25   media websites. (<https://statehornet.com/2021/06/sac-state-police-officer-kneeling-cyclists-arrests/>.)
26                                                The Post-Incident Criminal Charges
27           59.      On June 8, 2021, Plaintiff FRANCISCO MUNOZ was charged by the Sacramento County
28   District Attorney’s Office with a misdemeanor violation of Cal. Pen. Code § 148(a)(1). (People v.
                                                        7
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 8 of 26


 1   Munoz, Superior Court of California, County of Sacramento, Case No. 21MI009574.)

 2          60.           On information and belief, the Sacramento County District Attorney’s Office’s decision

 3   to file criminal charges against Plaintiff FRANCISCO MUNOZ was based on misrepresentations and

 4   false reporting by Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

 5          61.          Plaintiff FRANCISCO MUNOZ has incurred expenses for a private criminal defense

 6   attorney.

 7                                               POLICY OR CUSTOM ALLEGATIONS

 8          62.          Defendant MARK IWASA was a final policymaking authority for Defendant

 9   SACRAMENTO STATE POLICE DEPARTMENT under state law and Defendant SACRAMENTO
10   STATE POLICE DEPARTMENT policies, including Policy 200 (“Organizational Structure and
11   Responsibility”). (<https://www.csus.edu/campus-safety/police-
12   department/_internal/_documents/policy_manual-120web.pdf>.) Defendant MARK IWASA served as
13   Police Chief of Defendant SACRAMENTO STATE POLICE DEPARTMENT from January 2012 until
14   June 30, 2021.
15          63.          Defendants VINCENT BURTON and DOUGLAS NGUYEN’s use of unreasonable and
16   excessive force against Plaintiff FRANCISCO MUNOZ resulted from the existence of a policy or
17   custom maintained by Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK
18   IWASA; namely, a policy or custom of action that Defendants SACRAMENTO STATE POLICE
19   DEPARTMENT and MARK IWASA knowingly participated in, acquiesced to, and/or they were
20   deliberately indifferent to the creation and maintenance of a culture permitting or encouraging

21   personnel’s use of unreasonable and excessive force.
22          64.          Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA’s
23   insufficient training, supervision, or control of personnel, including Defendants VINCENT BURTON
24   and DOUGLAS NGUYEN, was a moving force behind and contributed to the use of unreasonable and
25   excessive force against Plaintiff FRANCISCO MUNOZ, resulting in his injuries. Defendants
26   SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA knew or should have known
27   that personnel under their command were inadequately trained, supervised, or disciplined resulting from
28   either the lack of proper training, pursuant to policy or custom, or the result of the lack of policy.
                                                            8
                                                           COMPLAINT; DEMAND FOR JURY TRIAL
                 Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 9 of 26


 1          65.       Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA

 2   expressly and impliedly condoned the use of unreasonable and excessive force, emboldening personnel

 3   to employ unreasonable and excessive force. Defendants SACRAMENTO STATE POLICE

 4   DEPARTMENT and MARK IWASA perpetuated the problem by knowingly turning a blind eye to the

 5   abuses, ignoring or refusing to investigate complaints of personnel’s misconduct, acquiescing in and

 6   implicitly condoning the misconduct by perpetuating a culture of impunity, failing meaningfully to

 7   discipline, re-train, or otherwise penalize personnel’s misconduct, failing to hold personnel accountable

 8   for violations of law or policies, and creating or fostering an environment where subordinate law

 9   enforcement officers believed they could act with impunity and “get away with anything.”
10          66.       Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA
11   made a conscious and affirmative choice of approving Defendants VINCENT BURTON and DOUGLAS
12   NGUYEN’s use-of-force against Plaintiff FRANCISCO MUNOZ. Specifically, Defendant MARK
13   IWASA viewed video recordings of Defendants VINCENT BURTON and DOUGLAS NGUYEN’s use-
14   of-force against Plaintiff FRANCISCO MUNOZ, including recordings which has been posted on social
15   media websites (<https://statehornet.com/2021/06/sac-state-police-officer-kneeling-cyclists-arrests/>),
16   and stated:
17                    a.          that Plaintiff FRANCISCO MUNOZ “raised a fist to take a swing at the officers”
18   (<https://www.sacbee.com/news/local/crime/article251929123.html>);
19                    b.          that Defendants VINCENT BURTON and DOUGLAS NGUYEN’s use-of-force
20   against Plaintiff FRANCISCO MUNOZ was reasonable (<https://statehornet.com/2021/06/sac-state-

21   police-officer-kneeling-cyclists-arrests/>);
22                    c.          that Defendants VINCENT BURTON and DOUGLAS NGUYEN’s use-of-force
23   against Plaintiff FRANCISCO MUNOZ was compliant with Defendant SACRAMENTO STATE
24   POLICE DEPARTMENT’s “Use of Force” policies (<https://statehornet.com/2021/06/sac-state-police-
25   officer-kneeling-cyclists-arrests/>); and
26                    d.          that, with regard to Defendant VINCENT BURTON driving his knee into Plaintiff
27   FRANCISCO MUNOZ’s neck and compressing his neck and head into the ground: “I don’t know if I’d
28   characterize it as leaning on his neck. He certainly had weight on his upper back. But, you know when
                                                           9
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 10 of 26


 1   you’re trying to handcuff a person and get their hands behind their back, and they’re actively fighting

 2   you, you’re going to have to hold them down somehow.” (<https://statehornet.com/2021/06/sac-state-

 3   police-officer-kneeling-cyclists-arrests/>).

 4                                                                 FIRST CLAIM

 5                                                                    Retaliation

 6                                            (U.S. Const., Amend. I; 42 U.S.C. § 1983)

 7           67.      Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants VINCENT

 8   BURTON and DOUGLAS NGUYEN.

 9           68.      The allegations of the preceding paragraphs 1 to 61 are realleged and incorporated, to the
10   extent relevant and as if fully set forth in this Claim.
11           69.      Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act
12   in the performance of their official duties as law enforcement officers, retaliated against Plaintiff
13   FRANCISCO MUNOZ for engaging in constitutionally protected activity with intent to inhibit that
14   activity, in violation of the First Amendment (as incorporated through the Fourteenth Amendment) to the
15   U.S. Constitution.
16           70.      Defendants VINCENT BURTON and DOUGLAS NGUYEN’s actions and inactions were
17   motivated by evil motive or intent, involved reckless or callous indifference to constitutional rights, or
18   were wantonly or oppressively done.
19           71.      Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
20   Defendants VINCENT BURTON and DOUGLAS NGUYEN’s actions and inactions, entitling him to

21   receive compensatory and punitive damages against Defendants VINCENT BURTON and DOUGLAS
22   NGUYEN.
23           WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.
24                                                              SECOND CLAIM
25                                                                   False Arrest

26                                           (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

27           72.      Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants VINCENT

28   BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.
                                           10
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 11 of 26


 1           73.      The allegations of the preceding paragraphs 1 to 61 are realleged and incorporated, to the

 2   extent relevant and as if fully set forth in this Claim.

 3           74.      Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

 4   in the performance of their official duties as law enforcement officers, falsely arrested Plaintiff

 5   FRANCISCO MUNOZ, without a warrant and without probable cause, in violation of the Fourth

 6   Amendment (as incorporated through the Fourteenth Amendment) to the U.S. Constitution.

 7           75.      Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

 8   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

 9   abetted the false arrest of Plaintiff FRANCISCO MUNOZ, in violation of the Fourth Amendment (as
10   incorporated through the Fourteenth Amendment) to the U.S. Constitution.
11           76.      Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions and
12   inactions were motivated by evil motive or intent, involved reckless or callous indifference to
13   constitutional rights, or were wantonly or oppressively done.
14           77.      Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
15   Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions and inactions,
16   entitling him to receive compensatory and punitive damages against Defendants VINCENT BURTON,
17   DOUGLAS NGUYEN, and DOE 1 to 5.
18           WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.
19                                                                THIRD CLAIM
20                                                                Excessive Force

21                                           (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

22           78.      Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants MARK IWASA,

23   VINCENT BURTON, and DOUGLAS NGUYEN.

24           79.      The allegations of the preceding paragraphs 1 to 66 are realleged and incorporated, to the

25   extent relevant and as if fully set forth in this Claim.

26           80.      Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

27   in the performance of their official duties as law enforcement officers, used unreasonable and excessive

28   force against Plaintiff FRANCISCO MUNOZ, in violation of the Fourth Amendment (as incorporated
                                                   11
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 12 of 26


 1   through the Fourteenth Amendment) to the U.S. Constitution.

 2           81.      Defendants MARK IWASA, acting or purporting to act under color of state law and as a

 3   policymaking authority, maintained policies or customs of action and inaction resulting in harm to

 4   Plaintiff FRANCISCO MUNOZ, in violation of the Fourth Amendment (as incorporated through the

 5   Fourteenth Amendment) to the U.S. Constitution.

 6           82.      Defendants MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN’s actions

 7   and inactions were motivated by evil motive or intent, involved reckless or callous indifference to

 8   constitutional rights, or were wantonly or oppressively done.

 9           83.      Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
10   Defendants MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN’s actions and inactions,
11   entitling him to receive compensatory and punitive damages against Defendants MARK IWASA,
12   VINCENT BURTON, and DOUGLAS NGUYEN.
13           WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.
14                                                              FOURTH CLAIM
15                                                              Rehabilitation Act

16                                                          (29 U.S.C. § 701, et seq.)

17           84.      Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

18   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY and SACRAMENTO STATE POLICE

19   DEPARTMENT.

20           85.      The allegations of the preceding paragraphs 1 to 66 are realleged and incorporated, to the

21   extent relevant and as if fully set forth in this Claim.

22           86.      Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY

23   and SACRAMENTO STATE POLICE DEPARTMENT each qualify as a “public entity” within the

24   meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R. § 35.104. On information and belief, Defendants

25   BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY and SACRAMENTO STATE

26   POLICE DEPARTMENT receive federal financial assistance. Plaintiff FRANCISCO MUNOZ had an

27   impairment that substantially limited one or more major life activities.

28           87.      Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act
                                                  12
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
          Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 13 of 26


 1   in the performance of their official duties as law enforcement officers, failed reasonably to accommodate

 2   Plaintiff FRANCISCO MUNOZ’s disability in the course of investigation or arrest, causing greater

 3   injury or indignity in that process than other arrestees would experience, with deliberate indifference or

 4   reckless disregard, in violation of the Rehabilitation Act, 29 U.S.C. § 794, et seq.

 5          88.       Defendants VINCENT BURTON and DOUGLAS NGUYEN could have provided a

 6   reasonable accommodation for Plaintiff FRANCISCO MUNOZ’s disability, after Plaintiff FRANCISCO

 7   MUNOZ fell to the ground injured and subdued by Defendant DOUGLAS NGUYEN’s taser strike, for

 8   example: (a) by refraining from grabbing, pulling, and twisting Plaintiff FRANCISCO MUNOZ’s arms

 9   behind his back; (b) by refraining from compressing Plaintiff FRANCISCO MUNOZ’s neck and head
10   into the ground; (c) by listening to and complying with Plaintiff FRANCISCO MUNOZ’s plea to “get
11   off” his head; (d) by refraining from applying handcuffs to Plaintiff FRANCISCO MUNOZ’s arms; (e)
12   by applying handcuffs in front rather than behind Plaintiff FRANCISCO MUNOZ’s body; (f) by
13   loosening the handcuffs applied to Plaintiff FRANCISCO MUNOZ’s arms; (g) by refraining from
14   dragging Plaintiff FRANCISCO MUNOZ by his handcuffed arms; and/or (h) by refraining from
15   grabbing Plaintiff FRANCISCO MUNOZ by his hair.
16          89.       Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
17   Defendants VINCENT BURTON and DOUGLAS NGUYEN’s actions and inactions, entitling him to
18   receive compensatory and nominal damages against Defendants BOARD OF TRUSTEES OF THE
19   CALIFORNIA STATE UNIVERSITY and SACRAMENTO STATE POLICE DEPARTMENT.
20          WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.

21                                                                FIFTH CLAIM
22                                                    Americans with Disabilities Act

23                                                        (42 U.S.C. § 12101, et seq.)

24          90.       Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

25   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY and SACRAMENTO STATE POLICE

26   DEPARTMENT.

27          91.       The allegations of the preceding paragraphs 1 to 66 are realleged and incorporated, to the

28   extent relevant and as if fully set forth in this Claim.
                                                            13
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 14 of 26


 1          92.       Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY

 2   and SACRAMENTO STATE POLICE DEPARTMENT each qualify as a “public entity” within the

 3   meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104. Plaintiff FRANCISCO MUNOZ had an

 4   impairment that substantially limited one or more major life activities.

 5          93.       Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

 6   in the performance of their official duties as law enforcement officers, failed reasonably to accommodate

 7   Plaintiff FRANCISCO MUNOZ’s disability in the course of investigation or arrest, causing greater

 8   injury or indignity in that process than other arrestees would experience, with deliberate indifference or

 9   reckless disregard, in violation of the Rehabilitation Act, 29 U.S.C. § 794, et seq.
10          94.       Defendants VINCENT BURTON and DOUGLAS NGUYEN could have provided a
11   reasonable accommodation for Plaintiff FRANCISCO MUNOZ’s disability, after Plaintiff FRANCISCO
12   MUNOZ fell to the ground injured and subdued by Defendant DOUGLAS NGUYEN’s taser strike, for
13   example: (a) by refraining from grabbing, pulling, and twisting Plaintiff FRANCISCO MUNOZ’s arms
14   behind his back; (b) by refraining from compressing Plaintiff FRANCISCO MUNOZ’s neck and head
15   into the ground; (c) by listening to and complying with Plaintiff FRANCISCO MUNOZ’s plea to “get
16   off” his head; (d) by refraining from applying handcuffs to Plaintiff FRANCISCO MUNOZ’s arms; (e)
17   by applying handcuffs in front rather than behind Plaintiff FRANCISCO MUNOZ’s body; (f) by
18   loosening the handcuffs applied to Plaintiff FRANCISCO MUNOZ’s arms; (g) by refraining from
19   dragging Plaintiff FRANCISCO MUNOZ by his handcuffed arms; and/or (h) by refraining from
20   grabbing Plaintiff FRANCISCO MUNOZ by his hair.

21          95.       Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
22   Defendants VINCENT BURTON and DOUGLAS NGUYEN’s actions and inactions, entitling him to
23   receive compensatory and nominal damages against Defendants BOARD OF TRUSTEES OF THE
24   CALIFORNIA STATE UNIVERSITY and SACRAMENTO STATE POLICE DEPARTMENT.
25          WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.
26   \\\
27   \\\
28   \\\
                                                                              14
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 15 of 26


 1                                                                SIXTH CLAIM

 2                                                                   False Arrest

 3                                                         (Cal. Const., Art. I, § 13)

 4           96.      Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

 5   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE

 6   DEPARTMENT, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

 7           97.      The allegations of the preceding paragraphs 1 to 61 are realleged and incorporated, to the

 8   extent relevant and as if fully set forth in this Claim.

 9           98.      Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act
10   in the performance of their official duties as law enforcement officers, falsely arrested Plaintiff
11   FRANCISCO MUNOZ, without a warrant and without probable cause, in violation of Article I, Section
12   13 of the California Constitution.
13           99.      Defendants DOE 1 to 5, acting or purporting to act in the performance of their official
14   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and
15   abetted the false arrest of Plaintiff FRANCISCO MUNOZ, in violation of Article I, Section 13 of the
16   California Constitution.
17           100.     Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY
18   and SACRAMENTO STATE POLICE DEPARTMENT are vicariously liable, through the principles of
19   respondeat superior and pursuant to Cal. Gov. Code §§ 815.2(a) and 820(a), for injuries proximately
20   caused by the acts and omissions of their employees acting within the scope of their employment,

21   including Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.
22           101.     Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions and
23   inactions constituted oppression, fraud, and/or malice resulting in great harm.
24           102.     Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
25   Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions and inactions,
26   entitling him to receive compensatory damages against Defendants BOARD OF TRUSTEES OF THE
27   CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE DEPARTMENT, VINCENT
28   BURTON, DOUGLAS NGUYEN, and DOE 1 to 5; and punitive damages against Defendants
                                           15
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 16 of 26


 1   VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

 2           WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.

 3                                                             SEVENTH CLAIM

 4                                                                Excessive Force

 5                                                         (Cal. Const., Art. I, § 13)

 6           103.     Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

 7   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE

 8   DEPARTMENT, MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN.

 9           104.     The allegations of the preceding paragraphs 1 to 66 are realleged and incorporated, to the
10   extent relevant and as if fully set forth in this Claim.
11           105.     Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act
12   in the performance of their official duties as law enforcement officers, used unreasonable and excessive
13   force against Plaintiff FRANCISCO MUNOZ, in violation of Article I, Section 13 of the California
14   Constitution.
15           106.     Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA,
16   acting or purporting to act under color of state law and as policymaking authorities, maintained policies
17   or customs of action and inaction resulting in harm to Plaintiff FRANCISCO MUNOZ, in violation of
18   Article I, Section 13 of the California Constitution.
19           107.     Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY
20   and SACRAMENTO STATE POLICE DEPARTMENT are vicariously liable, through the principles of

21   respondeat superior and pursuant to Cal. Gov. Code §§ 815.2(a) and 820(a), for injuries proximately
22   caused by the acts and omissions of their employees acting within the scope of their employment,
23   including Defendants MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN.
24           108.     Defendants MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN’s actions
25   and inactions constituted oppression, fraud, and/or malice resulting in great harm.
26           109.     Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
27   Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO
28   STATE POLICE DEPARTMENT, MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN’s
                                        16
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 17 of 26


 1   actions and inactions, entitling him to receive compensatory damages against Defendants BOARD OF

 2   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE

 3   DEPARTMENT, MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN; and punitive

 4   damages against Defendants MARK IWASA, VINCENT BURTON, and DOUGLAS NGUYEN.

 5           WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.

 6                                                               EIGHTH CLAIM

 7                                                        Tom Bane Civil Rights Act

 8                                                           (Cal. Civ. Code § 52.1)

 9           110.     Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF
10   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE
11   DEPARTMENT, MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.
12           111.     The allegations of the preceding paragraphs 1 to 66 are realleged and incorporated, to the
13   extent relevant and as if fully set forth in this Claim.
14                                                                     Retaliation
15           112.     Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

16   in the performance of their official duties as law enforcement officers, retaliated against Plaintiff

17   FRANCISCO MUNOZ for engaging in constitutionally protected activity with intent to inhibit that

18   activity, with specific intent (i.e., deliberate indifference or reckless disregard) to deprive him of rights

19   protected by the First Amendment (as incorporated through the Fourteenth Amendment) to the U.S.

20   Constitution and Article I, Sections 1, 2, and 3 of the California Constitution.

21                                                                    False Arrest

22           113.     Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

23   in the performance of their official duties as law enforcement officers, falsely arrested Plaintiff

24   FRANCISCO MUNOZ, without a warrant and without probable cause, with specific intent (i.e.,

25   deliberate indifference or reckless disregard) to deprive him of rights protected by the Fourth

26   Amendment (as incorporated through the Fourteenth Amendment) to the U.S. Constitution and Article I,

27   Section 13 of the California Constitution.

28           114.     Defendants DOE 1 to 5, acting or purporting to act in the performance of their official
                                                         17
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
          Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 18 of 26


 1   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

 2   abetted the false arrest of Plaintiff FRANCISCO MUNOZ, with specific intent (i.e., deliberate

 3   indifference or reckless disregard) to deprive him of rights protected by the Fourth Amendment (as

 4   incorporated through the Fourteenth Amendment) to the U.S. Constitution and Article I, Section 13 of

 5   the California Constitution.

 6                                                                 Excessive Force

 7          115.      Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

 8   in the performance of their official duties as law enforcement officers, used unreasonable and excessive

 9   force against Plaintiff FRANCISCO MUNOZ, with specific intent (i.e., deliberate indifference or
10   reckless disregard) to deprive him of rights protected by the Fourth Amendment (as incorporated through
11   the Fourteenth Amendment) to the U.S. Constitution and Article I, Section 13 of the California
12   Constitution.
13          116.      Defendants SACRAMENTO STATE POLICE DEPARTMENT and MARK IWASA,
14   acting or purporting to act under color of state law and as policymaking authorities, maintained policies
15   or customs of action and inaction resulting in harm to Plaintiff FRANCISCO MUNOZ, with specific
16   intent (i.e., deliberate indifference or reckless disregard) to deprive him of rights protected by the Fourth
17   Amendment (as incorporated through the Fourteenth Amendment) to the U.S. Constitution and Article I,
18   Section 13 of the California Constitution.
19                                     Rehabilitation Act & Americans with Disabilities Act
20          117.      Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

21   in the performance of their official duties as law enforcement officers, failed reasonably to accommodate

22   Plaintiff FRANCISCO MUNOZ’s disability in the course of investigation or arrest, causing greater

23   injury or indignity in that process than other arrestees would experience, with specific intent (i.e.,

24   deliberate indifference or reckless disregard) to deprive him of rights protected by the Rehabilitation Act,

25   29 U.S.C. § 794, et seq., and Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

26          118.      Defendants VINCENT BURTON and DOUGLAS NGUYEN could have provided a

27   reasonable accommodation for Plaintiff FRANCISCO MUNOZ’s disability, after Plaintiff FRANCISCO

28   MUNOZ fell to the ground injured and subdued by Defendant DOUGLAS NGUYEN’s taser strike, for
                                                     18
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
          Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 19 of 26


 1   example: (a) by refraining from grabbing, pulling, and twisting Plaintiff FRANCISCO MUNOZ’s arms

 2   behind his back; (b) by refraining from compressing Plaintiff FRANCISCO MUNOZ’s neck and head

 3   into the ground; (c) by listening to and complying with Plaintiff FRANCISCO MUNOZ’s plea to “get

 4   off” his head; (d) by refraining from applying handcuffs to Plaintiff FRANCISCO MUNOZ’s arms; (e)

 5   by applying handcuffs in front rather than behind Plaintiff FRANCISCO MUNOZ’s body; (f) by

 6   loosening the handcuffs applied to Plaintiff FRANCISCO MUNOZ’s arms; (g) by refraining from

 7   dragging Plaintiff FRANCISCO MUNOZ by his handcuffed arms; and/or (h) by refraining from

 8   grabbing Plaintiff FRANCISCO MUNOZ by his hair.

 9                                                             Common Allegations
10          119.      Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY

11   and SACRAMENTO STATE POLICE DEPARTMENT are vicariously liable, through the principles of

12   respondeat superior and pursuant to Cal. Gov. Code §§ 815.2(a) and 820(a), for injuries proximately

13   caused by the acts and omissions of their employees acting within the scope of their employment,

14   including Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

15          120.      Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1

16   to 5’s actions and inactions constituted oppression, fraud, and/or malice resulting in great harm.

17          121.      Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of

18   Defendants SACRAMENTO STATE POLICE DEPARTMENT, MARK IWASA, VINCENT

19   BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions and inactions, entitling him to receive

20   compensatory and treble damages and civil penalties against Defendants BOARD OF TRUSTEES OF

21   THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE DEPARTMENT,

22   MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5; and punitive damages

23   against Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

24          WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.

25                                                                NINTH CLAIM

26                                                      False Arrest / Imprisonment

27          122.      Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

28   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE
                                          19
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 20 of 26


 1   DEPARTMENT, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

 2           123.     The allegations of the preceding paragraphs 1 to 61 are realleged and incorporated, to the

 3   extent relevant and as if fully set forth in this Claim.

 4           124.     Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

 5   in the performance of their official duties as law enforcement officers, falsely arrested / imprisoned

 6   Plaintiff FRANCISCO MUNOZ, without a warrant and without probable cause.

 7           125.     Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

 8   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

 9   abetted the false arrest / imprisonment of Plaintiff FRANCISCO MUNOZ.
10           126.     Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY
11   and SACRAMENTO STATE POLICE DEPARTMENT are vicariously liable, through the principles of
12   respondeat superior and pursuant to Cal. Gov. Code §§ 815.2(a) and 820(a), for injuries proximately
13   caused by the acts and omissions of their employees acting within the scope of their employment,
14   including Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.
15           127.     Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions and
16   inactions constituted oppression, fraud, and/or malice resulting in great harm.
17           128.     Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
18   Defendants VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions and inactions,
19   entitling him to receive compensatory damages against Defendants BOARD OF TRUSTEES OF THE
20   CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE DEPARTMENT, VINCENT

21   BURTON, DOUGLAS NGUYEN, and DOE 1 to 5; and punitive damages against Defendants
22   VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.
23           WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.
24                                                                TENTH CLAIM
25                                                                Assault / Battery

26           129.     Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

27   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE

28   DEPARTMENT, VINCENT BURTON, and DOUGLAS NGUYEN.
                                         20
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 21 of 26


 1           130.     The allegations of the preceding paragraphs 1 to 61 are realleged and incorporated, to the

 2   extent relevant and as if fully set forth in this Claim.

 3           131.     Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

 4   in the performance of their official duties as law enforcement officers, intentionally touched, caused to be

 5   touched, or threatened to touch Plaintiff FRANCISCO MUNOZ, without consent, and that touching or

 6   threatened touching constituted unreasonable and excessive force.

 7           132.     Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY

 8   and SACRAMENTO STATE POLICE DEPARTMENT are vicariously liable, through the principles of

 9   respondeat superior and pursuant to Cal. Gov. Code §§ 815.2(a) and 820(a), for injuries proximately
10   caused by the acts and omissions of their employees acting within the scope of their employment,
11   including Defendants VINCENT BURTON and DOUGLAS NGUYEN.
12           133.     Defendants VINCENT BURTON and DOUGLAS NGUYEN’s actions and inactions
13   constituted oppression, fraud, and/or malice resulting in great harm.
14           134.     Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
15   Defendants VINCENT BURTON and DOUGLAS NGUYEN’s actions and inactions, entitling him to
16   receive compensatory damages against Defendants BOARD OF TRUSTEES OF THE CALIFORNIA
17   STATE UNIVERSITY, SACRAMENTO STATE POLICE DEPARTMENT, VINCENT BURTON, and
18   DOUGLAS NGUYEN; and punitive damages against Defendants VINCENT BURTON and DOUGLAS
19   NGUYEN.
20           WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.

21                                                            ELEVENTH CLAIM
22                                           Intentional Infliction of Emotional Distress

23           135.     Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

24   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE

25   DEPARTMENT, MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

26           136.     The allegations of the preceding paragraphs 1 to 66 are realleged and incorporated, to the

27   extent relevant and as if fully set forth in this Claim.

28           137.     Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act
                                                  21
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 22 of 26


 1   in the performance of their official duties as law enforcement officers, engaged in outrageous conduct

 2   against Plaintiff FRANCISCO MUNOZ which caused severe emotional distress, including retaliation,

 3   false arrest / imprisonment, use of excessive force, and disability discrimination.

 4          138.      Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

 5   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

 6   abetted Defendants VINCENT BURTON and DOUGLAS NGUYEN’s outrageous conduct against

 7   Plaintiff FRANCISCO MUNOZ, including false arrest / imprisonment.

 8          139.      Defendant MARK IWASA, acting or purporting to act under color of state law and as a

 9   policymaking authority, maintained policies or customs of action and inaction which resulted in
10   Defendants VINCENT BURTON and DOUGLAS NGUYEN’s outrageous conduct against Plaintiff
11   FRANCISCO MUNOZ, including use of excessive force.
12          140.      Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY
13   and SACRAMENTO STATE POLICE DEPARTMENT are vicariously liable, through the principles of
14   respondeat superior and pursuant to Cal. Gov. Code §§ 815.2(a) and 820(a), for injuries proximately
15   caused by the acts and omissions of their employees acting within the scope of their employment,
16   including Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.
17          141.      Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1
18   to 5’s actions and inactions constituted oppression, fraud, and/or malice resulting in great harm.
19          142.      Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
20   Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions

21   and inactions, entitling him to receive compensatory damages against Defendants BOARD OF
22   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE
23   DEPARTMENT, MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5; and
24   punitive damages against Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN,
25   and DOE 1 to 5.
26          WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.
27   \\\
28   \\\
                                                                              22
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
           Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 23 of 26


 1                                                             TWELFTH CLAIM

 2                                                                    Negligence

 3           143.     Plaintiff FRANCISCO MUNOZ asserts this Claim against Defendants BOARD OF

 4   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE

 5   DEPARTMENT, MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.

 6           144.     The allegations of the preceding paragraphs 1 to 66 are realleged and incorporated, to the

 7   extent relevant and as if fully set forth in this Claim.

 8           145.     Defendants VINCENT BURTON and DOUGLAS NGUYEN, acting or purporting to act

 9   in the performance of their official duties as law enforcement officers, owed Plaintiff FRANCISCO
10   MUNOZ a duty of care and negligently breached that duty, including by engaging in retaliation, false
11   arrest / imprisonment, excessive force, and disability discrimination.
12           146.     Defendants DOE 1 to 5, acting or purporting to act in the performance of their official
13   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and
14   abetted Defendants VINCENT BURTON and DOUGLAS NGUYEN’s negligent conduct against
15   Plaintiff FRANCISCO MUNOZ, including false arrest / imprisonment.
16           147.     Defendant MARK IWASA, acting or purporting to act under color of state law and as a
17   policymaking authority, maintained policies or customs of action and inaction which resulted in
18   Defendants VINCENT BURTON and DOUGLAS NGUYEN’s negligent conduct against Plaintiff
19   FRANCISCO MUNOZ, including excessive force.
20           148.     Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY

21   and SACRAMENTO STATE POLICE DEPARTMENT are vicariously liable, through the principles of
22   respondeat superior and pursuant to Cal. Gov. Code §§ 815.2(a) and 820(a), for injuries proximately
23   caused by the acts and omissions of their employees acting within the scope of their employment,
24   including Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5.
25           149.     Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1
26   to 5’s actions and inactions constituted oppression, fraud, and/or malice resulting in great harm.
27           150.     Plaintiff FRANCISCO MUNOZ was injured as a direct and proximate result of
28   Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5’s actions
                                           23
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
          Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 24 of 26


 1   and inactions, entitling him to receive compensatory damages against Defendants BOARD OF

 2   TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO STATE POLICE

 3   DEPARTMENT, MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5; and

 4   punitive damages against Defendants MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN,

 5   and DOE 1 to 5.

 6          WHEREFORE, Plaintiff FRANCISCO MUNOZ prays for relief as hereunder appears.

 7                                                         PRAYER FOR RELIEF

 8          WHEREFORE, Plaintiff FRANCISCO MUNOZ seeks Judgment as follows:

 9          1.        For an award of compensatory, general, special, and/or nominal damages against
10   Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY, SACRAMENTO
11   STATE POLICE DEPARTMENT, MARK IWASA, VINCENT BURTON, DOUGLAS NGUYEN, and
12   DOE 1 to 5, in excess of $1,000,000, according to proof at trial;
13          2.        For an award of exemplary/punitive damages against Defendants MARK IWASA,
14   VINCENT BURTON, DOUGLAS NGUYEN, and DOE 1 to 5, in an amount sufficient to deter and to
15   make an example of them, because their actions and/or inactions were motivated by evil motive or intent,
16   involved reckless or callous indifference to constitutional and statutory rights, or were wantonly or
17   oppressively done; and/or constituted oppression, fraud, or malice resulting in great harm;
18          3.        For an award of actual damages, treble damages, punitive damages, civil penalties, and
19   any other available relief Defendants BOARD OF TRUSTEES OF THE CALIFORNIA STATE
20   UNIVERSITY, SACRAMENTO STATE POLICE DEPARTMENT, MARK IWASA, VINCENT

21   BURTON, DOUGLAS NGUYEN, and DOE 1 to 5, pursuant to Cal. Civ. Code §§ 52, 52.1, and any
22   other statute as may be applicable (except that punitive damages are not sought against Defendants
23   BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY and SACRAMENTO STATE
24   POLICE DEPARTMENT, pursuant to Cal. Civ. Code § 818);
25          4.        For an award of reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988, 29
26   U.S.C. § 794, 42 U.S.C. § 12205, Cal. Civ. Code § 52.1, Cal. Code Civ. Proc. § 1021.5, and any other
27   statute as may be applicable; and
28          5.        For an award of any other further relief, as the Court deems fair, just, and equitable.
                                                           24
                                                        COMPLAINT; DEMAND FOR JURY TRIAL
              Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
          Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 25 of 26


 1   Dated: September 16, 2021                                                    Respectfully Submitted,

 2

 3
                                                                                  By: __________________________________
 4                                                                                    Mark E. Merin
                                                                                      Paul H. Masuhara
 5
                                                                                       LAW OFFICE OF MARK E. MERIN
 6                                                                                     1010 F Street, Suite 300
                                                                                       Sacramento, California 95814
 7                                                                                     Telephone: (916) 443-6911
                                                                                       Facsimile: (916) 447-8336
 8                                                                                        Attorneys for Plaintiff
                                                                                          FRANCISCO MUNOZ
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             25
                                                       COMPLAINT; DEMAND FOR JURY TRIAL
             Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
          Case 2:21-cv-01692-MCE-CKD Document 1 Filed 09/17/21 Page 26 of 26


 1                                                        JURY TRIAL DEMAND

 2         A JURY TRIAL IS DEMANDED on behalf of Plaintiff FRANCISCO MUNOZ.

 3   Dated: September 16, 2021                                                    Respectfully Submitted,

 4

 5
                                                                                  By: __________________________________
 6                                                                                    Mark E. Merin
                                                                                      Paul H. Masuhara
 7
                                                                                       LAW OFFICE OF MARK E. MERIN
 8                                                                                     1010 F Street, Suite 300
                                                                                       Sacramento, California 95814
 9                                                                                     Telephone: (916) 443-6911
                                                                                       Facsimile: (916) 447-8336
10                                                                                        Attorneys for Plaintiff
                                                                                          FRANCISCO MUNOZ
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             26
                                                       COMPLAINT; DEMAND FOR JURY TRIAL
             Munoz v. Bd. of Trs. of the Cal. State Univ., United States District Court, Eastern District of California, Case No. _______________
